UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 August 13, 2014 (Date of earliest event reported) Cinedigm Corp. (Exact name of registrant as specified in its charter) Delaware 001-31810 22-3720962 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 902 Broadway, 9th Floor, New York, New York (Address of principal executive offices) (Zip Code) 212-206-8600 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition On August 13, 2014, Cinedigm Corp. (the “Company”) issued a press release announcing its financial results for the three months ended June 30, 2014. A copy of such press release is attached as Exhibit 99.1 hereto and incorporated herein by reference. The information in this Form 8-K and the exhibit attached hereto shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, regardless of any general incorporation language in such filing. Item 9.01 Financial Statements and Exhibits Exhibit No. Description Press Release, dated August 13, 2014, announcing Cinedigm Corp.’s three months ended June 30, 2014 financial results. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CINEDIGM CORP. Dated: August 13, 2014 By: /s/ Gary S. Loffredo Gary S. Loffredo President of Digital Cinema Services and General Counsel EXHIBIT INDEX Exhibit No. Description Press Release, dated August 13, 2014, announcing Cinedigm Corp.’s three months ended June 30, 2014 financial results.
